COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-14-00306-CV


RONIE WAYNE SMITH                                                  APPELLANT

                                        V.

PURDUE BRANDON FIELDER                                              APPELLEE
COLLINS & MOTT, LLP


                                    ------------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 180,532-A

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      On September 24, 2014, and October 7, 2014, we notified appellant in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the $195 filing fee was paid.        See Tex. R. App. P. 42.3(c).




      1
      See Tex. R. App. P. 47.4.
Appellant has not paid the $195 filing fee, nor has he responded in any way. See

Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and, WALKER, JJ.

DELIVERED: October 30, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2